DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 25 October 2022, Applicant amended claim 1.  Claims 1-20 are pending.  Claims 14-20 remain withdrawn because they are each directed to a non-elected invention or species.
Status of the Rejections
The rejection of claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang 2015 (“Potent selective inhibition of MMP-14 by chloroauric acid and its inhibitory effect on cancer cell invasion.” RSC Advances 5.23 (2015): 17700-17708) in view of Neshatian (“Uptake of gold nanoparticles in breathless (hypoxic) cancer cells.” Journal of biomedical nanotechnology 11.7 (2015): 1162-1172) and Wang 2013 (“In vivo self-bio-imaging of tumors through in situ biosynthesized fluorescent gold nanoclusters.” Scientific reports 3.1 (2013): 1-6) is withdrawn in view of Applicant’s narrowing amendment to claim 1 requiring that the cell is “non-cancerous.”
The rejection of claim 13 under 35 U.S.C. 112(d) is new and has been necessitated by Applicant’s recent amendment to claim 1.
The rejection of claims 1-13 under 35 U.S.C. 102(a)(1) as being anticipated by Lai (“Fluorescent gold nanoclusters for in vivo target imaging of Alzheimer’s disease.” RSC advances 6.36 (2016): 30081-30088), as evidenced by Correia (“Hypoxia‐inducible factor 1: a new hope to counteract neurodegeneration?” Journal of neurochemistry 112.1 (2010): 1-12), is new and has been necessitated by Applicant’s recent amendment to claim 1.
Claim Rejections - 35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 13 is rejected under 35 U.S.C. 112(d) as being in improper dependent form.
Claim 13, which depends on claim 1, recites the following limitation: “wherein the cell is tumor cell.”  However, claim 1, as recently amended, now requires that the cell is non-cancerous.  This is problematic because the specification of the present application states, in relevant part, as follows: “In some aspects, the tumor cell is a cancer cell.”  Page 4 at para. [11].  Under the principle of broadest reasonable interpretation, the scope of claim 13 encompasses cancer cells.  See MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”).  Thus, claim 13 conflicts with claim 1 and, consequently, does not comply with 35 U.S.C. 112(d).
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.  

Claim Rejections - 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai (“Fluorescent gold nanoclusters for in vivo target imaging of Alzheimer’s disease.” RSC advances 6.36 (2016): 30081-30088), as evidenced by Correia (“Hypoxia‐inducible factor 1: a new hope to counteract neurodegeneration?” Journal of neurochemistry 112.1 (2010): 1-12).  
Lai is directed to “a new method for the rapid and early diagnosis of Alzheimer's disease and may have potential for effective theranostics of Alzheimer’s disease.”  Abstract.  
Lai discloses that “[w]hen Alzheimer’s disease occurs, the redox chemistry in the brain changes.”  Page 30084.  “Indeed,” Lai continues, “Alzheimer’s disease has several similarities to tumor which can indeed cause redox balance disorders of focus location.”  Id.  “In addition, brain injury, poisoning, metabolic and endocrine diseases, vitamin deficiency, and ischemia and hypoxia in the brain can also lead to Alzheimer’s disease.”  (Emphasis added) Page 30081.  Furthermore, the “[b]rain, as a main consumer of energy, is particularly susceptible to oxygen deprivation (hypoxia) conditions,” as evidenced by page 1 of Correia.  Emphasis added.  
Lai discloses that “[w]hen Alzheimer’s or tumor occurs, much more hydrogen peroxide, NADH, and free radicals may appear in lesion locations in the diseased sites of AD [Alzheimer’s model mice] brain or tumors.”  Page 30084; see also Abstract.  “In addition, a period of ischemia or lack of oxygen in the brain of AD may lead to a different redox environment in AD’s brain compared with the normal brain.”  Page 30084.  “Thus,” Lai continues, “in this contribution, we have explored the possibility of the in vivo fluorescence imaging for Alzheimer’s disease by bio-labeling the diseased sites via exposure to aqueous solutions of chloroauric acid.”  Id.  
Lai discloses that “[t]he injection of HAuCl4 leads to the self-assembly of fluorescent gold nanoclusters (Au NCs) in the affected sites.”  Page 30084.  “As shown in Fig. 2(A–F), upon excitation at 420 nm, fluorescent brain-bio-imaging in vivo can be achieved with an emission wavelength maxima near 660 nm.  Pages 30084-85.  “The fluorescence spectrum of the biosynthesized Au NCs with excitation at 420 nm is shown in Fig. 2(G).  Page 30085; see also Abstract.  “The emission is spontaneously produced after tail vein injection of HAuCl4 solution into AD’s model mice, and can already be observed after one hour following injection.”  Page 30085.  
The chloroauric acid (HAuCl4) qualifies as “a noble metal precursor” (claim 1), and the caption to Figure 2 (page 30084) discloses an “effective amount” thereof (claim 1).  See also page 30083, right column (“Gold nanoclusters were biosynthesized in situ in AD’s brain via tail-vein injection of 1 to 10 mmol L-1 HAuCl4 solution.”).  On the basis of the foregoing disclosure and evidence, the cells of the AD brain qualify as “non-cancerous cell[s] undergoing or at risk of undergoing hypoxia” (claim 1).
In sum, claims 1, 6, and 8-12 are anticipated by Lai, as evidenced by Correia.
Regarding claims 2-5 and 7, the limitations recited in each of these claims do not result in a manipulative difference over the prior art (Lai), as applied above to claim 1.  MPEP § 2111.04(I) (a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited’”), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003).  Additionally, the examiner notes that “a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  MPEP § 2112(I).  
Regarding claim 13, as established above, Lai discloses that (i) “Alzheimer’s disease has several similarities to tumor which can indeed cause redox balance disorders of focus location” and (ii) “[w]hen Alzheimer’s or tumor occurs, much more hydrogen peroxide, NADH, and free radicals may appear in lesion locations in the diseased sites of AD brain or tumors.”  (Emphasis added) Page 30084.  Accordingly, a person having ordinary skill in the art would have readily envisaged administering the aqueous solution of chloroauric acid to image a tumor, given the metabolic similarity to Alzheimer’s brain cells.  

Conclusion
Claims 1-13 are rejected.  
No claim is allowed.  
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
17 December 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611